[ex10-1pg01.jpg]
 
AGENT AGREEMENT for AXIOLOGIX EDUCATION CORPORATION

 
Terms & Conditions
 
·  
Axiologix Education Corporation will market eBoard and Curricuplan to school
districts where Seacliff Educational Solutions is not currently engaged, or has
existing customer relationships in place.

 
·  
Axiologix Education Corporation will forward customer profile for each eBoard
and/or Curricuplan opportunity to Seacliff Educational Solutions, who will in
turn validate that there is no conflict of an ongoing relationship already in
place with the school district identified by Axiologix Education Corporation.

 
·  
Axiologix Education Corporation will manage and track new customer opportunities
identified, and will work directly with Seacliff Educational Solutions support
staff for sales and marketing collateral necessary to close new customer sales
opportunities.

 
·  
Axiologix Education Corporation will receive an agent fee equal to 50% of the
total revenue amount for user licenses and any corresponding services invoiced
to a new customer, minus the line-item dollar amount invoiced to cover our
initial, one-time customer set-up fee.

 
·  
Seacliff Educational Solutions will retain ownership of any new customer brought
to us by Axiologix Education Corporation, and will likewise assume
responsibility for any and all technical support issues.  Seacliff Educational
Solutions offers sales support, as well as technical support via email and
telephone for eBoard and Curricuplan customers.

 
·  
Seacliff Educational Solutions will assume responsibility for customer
invoicing, as well as for managing accounts receivable and
collections.  Axiologix Education Corporation will receive an agent fee paid in
full, within thirty days of Seacliff Educational Solutions receiving payment in
full from respective customers.

 
·  
Seacliff Educational Solutions will assume responsibility for ongoing
maintenance of all eBoard and Curricuplan customer sites, as a hosted solution
offering to our customers.

 
·  
Seacliff Educational Solutions will collaborate in partnership with Axiologix
Education Corporation, specific to cooperative marketing activities including
but not limited to email campaigns, conferences, and trade shows.

 

--------------------------------------------------------------------------------


 
[ex10-1pg01.jpg]
 
 
Approval Signatures - Agent Agreement for Axiologix Education Corporation
[ex10-1pg02.jpg]
 
 
 

--------------------------------------------------------------------------------


 